DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Group I and election of amino acid sequence of SEQ ID NO: 42 and the modified B-chain selected from the groups consisting of SEQ ID Nos: 43 and 45-48 in the reply filed on 11/4/2020 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)). Upon further consideration of search results, the restriction between Groups 1, 14-17 and 21 have been withdrawn.
Status of Application, Amendments, And/Or Claims
Claims 1-10, 12-13, 16-20 and 26-28 are pending.
Claims 2-10, 12-13, 16-17, 20, and 26-27 are withdrawn for being drawn to non-elected inventions (i.e., Groups I2-13, and 18-20).
Claims 1, 18-19 and 28 are under examination to the extent they read on elected sequences.
Information Disclosure Statement
The Information Disclosure Statements (IDSs) filed on 3/9/2020 and 11/4/2020 have been considered. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 1 and 28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are: amino acid position in relation to an amino acid sequence of SEQ ID Number. Claims 1 and 28 recite a number of variants within insulin A-chain and B-chain, for example a His or Glu substitution at position A8, however claim 1 does not recite a sequence ID Number for the insulin A-chain and B-chain. Therefore, a proper search cannot be performed.

Claim 19 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 19 is rejected, the phrase "SEQ ID NO: 43" renders the claim indefinite because the sequence recited in SEQ ID NO: 43 is similar to amino acid sequence of SEQ ID NO: 42 of insulin A-chain.  See MPEP § 2173.05(d). Applicant is suggested to amend the claim either by deleting SEQ ID NO: 43 or by reciting a proper sequence which represents a modified sequence of insulin B-chain.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 28 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Weiss (IDS, WO 2016/118631).
The instantly claimed invention is broadly drawn to an insulin analog comprising a modified A-chain polypeptide and a modified B-chain, wherein at position A8 of A-chain comprises a His or Glu and wherein N-terminal B1 is deleted. The insulin analog of claim 1, wherein a Leu at A14 of insulin A-chain is substituted.
Regarding claim 1, Weiss teaches insulin analog having insulin A-chain of SEQ ID NO: 4, wherein position A8 is His or Glu (page 13). Weiss teaches an insulin analog having amino acid sequence of SEQ ID NO: 5 wherein the N-terminal B1 amino acid is deleted (page 14). Regarding claim 28, Weiss teaches that the A-chain insulin analog can also have a substitution at position A14 from Tyr to Glu (pg. 13). Therefore, the instantly claimed invention is implicitly or explicitly anticipated by the prior art of record.
Claim(s) 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Madsen et al. (US 2011/0098440).
The instantly claimed invention is broadly drawn to an insulin analog comprising (i) A8H or A8E and (ii) des B1 or desB30.
.

Conclusion
Claims 1, 19 and 28 are rejected.
Claim 18 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
It is noted that an insulin analog comprising amino acid sequence of SEQ ID NO: 42 and SEQ ID NO: 45 is free of prior art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GYAN CHANDRA whose telephone number is (571)272-2922.  The examiner can normally be reached on Mon-Friday 8:30AM-5:00P.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vanessa Ford can be reached on 571-272-0857.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/GYAN CHANDRA/Primary Examiner, Art Unit 1646